 Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 1 of 11 PageID #: 311



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
THOMAS LAGAN,

                          Petitioner,
                                                          MEMORANDUM AND ORDER
        - against -                                           20-CV-2221 (AMD)

DEREK EDGE,
Warden, MDC Brooklyn,

                           Respondent.
------------------------------------------------------X
ANN M. DONNELLY, United States District Judge:

        On May 18, 2020, the petitioner filed an Emergency Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 alleging that his continued incarceration at the Metropolitan

Detention Center in Brooklyn, New York violates his Sixth and Eighth Amendment rights. He

requests an immediate transfer to USP Canaan or a temporary release to home confinement.

(ECF No. 1.) The government objects on the grounds that (1) the petition is barred by res

judicata because it is merely a relitigation of his unsuccessful motion for compassionate release;

(2) the Court does not have the authority to grant the requested relief under 28 U.S.C. § 2241;

and (3) the relief the petitioner seeks is precluded by 18 U.S.C. § 3626. (ECF. No. 7.) For the

reasons discussed below, the petition is denied.

                                              BACKGROUND

        In September of 2018, the petitioner, a former lawyer and financial advisor, was charged

with fraud and related crimes for his participation in a scheme to steal millions of dollars from

his elderly clients and their estates. United States v. Thomas Lagan, No.18-CR-283 (N.D.N.Y.

Sept. 6, 2018), ECF No. 1. On August 7, 2019, he pleaded guilty to conspiracy to launder

money in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 1956(h) and to filing a false income
 Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 2 of 11 PageID #: 312



tax return in violation of 26 U.S.C. § 7206(1). Lagan, No.18-CR-283 (N.D.N.Y Aug. 7, 2020),

ECF No. 30. He also pleaded guilty in New York state court to Grand Larceny in the First

Degree, and was sentenced to an indeterminate prison term of four to twelve years. Lagan,

No.18-CR-283, slip op. at 2 (N.D.N.Y. May 11, 2020), ECF No. 91. In October of 2019, he

surrendered to the U.S. Marshals, who transferred him to the Rensselaer City Jail to await his

sentence in the federal case. (ECF No. 1 at 3.) On December 11, 2019, Senior District Judge

Lawrence Kahn sentenced the petitioner to a prison term of 78 months to run concurrently with

the state sentence. Lagan, No.18-CR-283 (N.D.N.Y. Dec. 12, 2019), ECF No. 58. On January

8, 2020, the petitioner was transferred from the Rensselaer City Jail to MDC Brooklyn for what

he describes as a “short processing stop” before being sent to his assigned facility. (ECF No. 1 at

4.) The petitioner has been at MDC ever since. (Id.)

       On April 15, 2020, the petitioner moved before Judge Kahn for emergency release

pursuant to 28 U.S.C. § 2241 and 18 U.S.C. § 3582(c)(1)(A)(i), which provides for

compassionate release of federal prisoners in extraordinary and compelling circumstances.

Lagan, No.18-CR-283 (N.D.N.Y. Apr. 15, 2020), ECF No. 78. On April 24, 2020, the petitioner

filed an amended motion; he dropped the § 2241 claim on jurisdictional grounds, but sought

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). He proposed three forms of

relief: (1) that he be released to temporary home confinement until the BOP designated an

assigned facility; (2) that he be released to full home confinement for the remainder of his

sentence; or (3) that Judge Kahn tell the BOP that he would sentence the petitioner to home

confinement unless the BOP granted the petitioner a furlough. Lagan, No.18-CR-283 (N.D.N.Y.

Apr. 24, 2020), ECF No. 82.




                                                     2
    Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 3 of 11 PageID #: 313



          The petitioner argued that he was at high risk for serious complications associated with

COVID-19 because he was 62 years old, 1 obese, a heavy smoker and drinker and his family had

a history of heart disease and lung cancer. Lagan, No.18-CR-283 (N.D.N.Y. Apr. 24, 2020),

ECF No. 82-1. He further argued that COVID-19 was more likely to spread in a prison, and that

MDC in particular could not “protect the health and safety of defendants in [its] custody” and

“has not met even the most basic recommendations of the CDC for preventing the spread of the

coronavirus.” Id. at 7, 9. According to the petitioner, his confinement at MDC exposed him to

an extraordinary risk of illness and death from COVID-19, thus warranting compassionate

release, or in the alternative, a furlough to home confinement until the risks posed by the

coronavirus abated. Id. at 22.

          In a May 11, 2020 Decision and Order, Judge Kahn denied the petitioner’s motion for

compassionate release. Lagan, No.18-CR-283, slip op. at 14 (N.D.N.Y. May 11, 2020). Judge

Kahn found that neither the petitioner’s age, weight, nor medical history were risk factors

identified by the CDC as increasing the likelihood of serious illness or death from COVID-19.

Id. at 7-8. Moreover, Judge Kahn determined that “neither Lagan’s own Medical Records nor

his health records from the BOP . . . indicate that Lagan suffers from any of the other primary

risk factors identified by the CDC and looked to by courts, such as asthma, diabetes, or

immunocompromization.” Id. at 8. Judge Kahn held that even if the conditions at MDC are

“hazardous,” the evidence was “insufficient to establish an extraordinary and compelling reason

justifying release in the absence of Lagan demonstrating a ‘particular vulnerability to contracting

a deadly case of COVID-19.’” Id. at 9 (quoting United States v. Logan, No. 12-CR-307, slip op.




1
    In the pending habeas petition, the petitioner says he is 61. (ECF No. 1 at 4.)
                                                            3
    Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 4 of 11 PageID #: 314



at 8 n.4 (N.D.N.Y. April 22, 2020) (Kahn, J)). 2 Judge Kahn denied the petitioner’s motion for

compassionate release without prejudice. Id. at 14.

         On May 18, 2020, the petitioner filed this motion for an emergency writ of habeas

corpus, pursuant to 28 U.S.C. § 2241. (ECF No. 1.) The petition largely restates the arguments

that the petitioner made in his compassionate release motion but frames his injuries around

alleged constitutional violations rather than the “extraordinary and compelling circumstances”

standard of 18 U.S.C. § 3582(c)(1)(A)(i). See id. The petitioner argues that his “incarceration at

MDC Brooklyn violates his right to be free from cruel and unusual punishment as secured by the

Eighth Amendment to the United States Constitution” and that “his conditions of confinement

violate his Sixth Amendment right to effective assistance of counsel.” Id. at 1. 3 He requests that

the Court order his immediate release to home confinement for the duration of his sentence or

until “the BOP can demonstrate that he can be safely incarcerated at his designated facility,” id.

at 30, or that the BOP immediately transfer the petitioner to his designated facility, USP Canaan,

to serve his sentence. Id.


2
  Judge Kahn held that 18 U.S.C. § 3582 authorizes the court to reduce a term of imprisonment but not to
release a prisoner temporarily from BOP custody. Lagan, No. 18-CR-283, slip op. at 11 (N.D.N.Y. May
11, 2020) (citing United States v. Daugerdas, No. 09-CR-581, 2020 WL 2097653, at *5 (S.D.N.Y. May
1, 2020); United States v. Pereyra-Polanco, No. 19-CR-10, 2020 WL 1862639, at *2 (S.D.N.Y. Apr. 14,
2020); United States v. Roberts, No. 18-CR-528, 2020 WL 1700032, at *3 (S.D.N.Y. Apr. 8, 2020)).
Judge Kahn also declined to interfere with the BOP’s statutory authority to grant a furlough. Id. at 11-12
(citing 18 U.S.C. § 3622). Judge Kahn noted that the New York Department of Corrections and
Community Supervision (“DOCCS”) would take the petitioner into state custody in the event that the
federal court granted compassionate release. Id. Thus, even if the Court granted the petitioner’s motion,
he would not necessarily get the relief he sought—immediate release from prison. Id. Neither party
addresses the implications of the DOCCS detainer on the relief sought in the habeas petition, nor whether
it is still in effect.
3
  As a post-conviction inmate pursuing collateral relief (rather than a direct appeal), the petitioner’s right
to counsel is limited. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“We have never held that
prisoners have a constitutional right to counsel when mounting collateral attacks upon their
convictions . . .”). Even if the petitioner could make a colorable argument that the restrictions at the
MDC violate his Sixth Amendment right to counsel, he cites no case in which a court has released a post-
conviction petitioner because of a Sixth Amendment violation, and the Court is aware of none.
Therefore, the petitioner’s Sixth Amendment claim is dismissed.
                                                          4
    Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 5 of 11 PageID #: 315



                                              DISCUSSION

         A federal prisoner may challenge the conditions of his confinement by habeas petition

pursuant to § 2241. Dhinsa v. Krueger, 917 F.3d 70, 81 (2d Cir. 2019); Thompson v. Choinski,

525 F.3d 205, 209 (2d Cir. 2008); Chambers v. United States, 106 F.3d 472, 474-75 (2d Cir.

1997). This includes challenges to the dangerous conditions caused by the COVID-19

pandemic. See United States v. Credidio, No. 19-CR-111, 2020 WL 1644010, at *2 (S.D.N.Y.

Apr. 2, 2020); Basank v. Decker, No. 20-CV-2518, 2020 WL 1953847, at *2 (S.D.N.Y. Apr. 23,

2020); Martinez-Brooks v. Easter, No. 3:20-CV-00569, 2020 WL 2405350, at *14 (D. Conn.

May 12, 2020).

I.       Res Judicata

         The government argues that res judicata bars the petitioner from seeking relief that the

sentencing judge has denied. (ECF No. 7.) I disagree. Under the doctrine of res judicata, a

“final judgment on the merits of an action precludes the parties or their privies from relitigating

issues that were or could have been raised in that action.” Leather v. Eyck, 180 F.3d 420, 424

(2d Cir. 1999) (quoting Rivet v. Regions Bank of La., 522 U.S. 470 (1998)). 4

         Judge Kahn denied petitioner’s motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A) based on statutory standards; he examined the length of time that the petitioner

served, the danger that the petitioner posed to society, and whether the petitioner was at an

exceptionally high risk of serious illness or death from exposure to COVID-19 based on CDC


4
  Although it appears Judge Kahn denied the petitioner’s compassionate release motion on the merits, his
dismissal of the motion “without prejudice” means his decision was not final. Lagan, No. 18-CR-283,
slip op. at 14 (N.D.N.Y. May 11, 2020); see also Martinez-Brooks, 2020 WL 2405350, at *18 (rejecting
the respondent’s res judicata argument because the “[r]espondents have not suggested that there are
inmates falling in the medically vulnerable subclass whose Section 3582 motions have been denied on the
merits by their sentencing judges”) (emphasis in original). However, even if Judge Kahn’s decision was a
final adjudication on the merits, the habeas petition raises unique issues that were not previously litigated
in the petitioner’s motion for compassionate release.

                                                          5
    Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 6 of 11 PageID #: 316



guidelines. Lagan, No. 18-CR-283, slip op. at 9 (N.D.N.Y. May 11, 2020). As Judge Kahn

explained, to qualify for compassionate release, the petitioner must show that compelling and

extraordinary circumstances warrant an immediate reduction of his sentence; the possibility that

serious conditions will develop is not enough. Id. at 9 (citing United States v. Haney, No. 19-

CR-541, 2020 WL 1821988, at *5 (S.D.N.Y. Apr. 13, 2020)); see also 18 U.S.C. § 3582(c).

         Under the Eighth Amendment, by contrast, the warden has a duty to minimize serious

risks of future harms, including exposure to and spread of communicable diseases. See Helling

v. McKinney, 509 U.S. 25, 33 (1993) (“We have great difficulty agreeing that prison authorities

may not be deliberately indifferent to an inmate’s current health problems but may ignore a

condition of confinement that is sure or very likely to cause serious illness and needless suffering

the next week or month or year.”). The petitioner asserts that he has been subjected to cruel and

unusual punishment at MDC in violation of the Eighth Amendment, because prison officials

have demonstrated “deliberate indifference” to the serious risks of harm caused by the spread of

COVID-19. (ECF No. 1 at 24 (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).) The inquiry

into whether the BOP has shown “deliberate indifference” to the petitioner’s medical needs

requires both objective evidence that the petitioner is at serious risk of harm, and subjective

evidence that prison officials demonstrated a “conscious disregard” of the petitioner’s medical

needs. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Judge Kahn did not address either of

these standards in his decision denying compassionate release. 5 Therefore, the petitioner’s

habeas motion is not precluded by res judicata.


5
  Judge Kahn referred to pending litigation in this district challenging the MDC’s handling of COVID-19
on Eighth Amendment grounds—Chunn v. Edge, No. 20-CV-1590 (E.D.N.Y. filed Mar. 27, 2020)
(Kovner, J.)—but held that even the possibility that the conditions at MDC might be “hazardous” was not
enough to create the extraordinary and compelling circumstances for compassionate release without a
finding that the petitioner had heightened risk factors associated with COVID-19. Lagan, No.18-CR-283,
slip op. at 9 (N.D.N.Y. May 11, 2020).

                                                      6
    Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 7 of 11 PageID #: 317



II.      Exhaustion

         Although not codified in the statute, the Second Circuit has held that federal prisoners

must exhaust their administrative remedies before seeking habeas relief under § 2241. Carmona

v. U.S. Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001). However, because exhaustion is

not a statutory requirement of § 2241, a prisoner may seek a waiver of the exhaustion

requirement by demonstrating cause and prejudice if “legitimate circumstances beyond the

prisoner’s control preclude him from fully pursuing his administrative remedies.” Id.; see also

Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019) (explaining that the exhaustion

requirement may be waived in certain circumstances). Some courts have waived exhaustion

where any delay poses a serious threat to the inmate’s health and safety. United States v. Perez,

No. 17-CR-513-3, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020); United States v. Sawicz,

No. 08-CR-287, 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020); Martinez-Brooks, 2020 WL

2405350, at *19.

         Although the petitioner cites recent Department of Justice directives granting BOP

officials the authority to release at-risk prisoners to home confinement (ECF. No. 1 at 19-20

(citing Dep’t of Justice, Prioritization of Home Confinement as Appropriate in Responses to

COVID-19 Pandemic, Opinion Letter (March 26, 2020))), and claims that he meets the

qualifications for compassionate release outlined in these standards (ECF No. 1 at 21), he says

nothing about whether he has ever pursued administrative remedies, nor does he explain why

those options are unavailable to him. 6 This is especially puzzling because the primary relief he


6
 The petitioner did not exhaust his administrative remedies before requesting compassionate release from
Judge Kahn. See Lagan, No.18-CR-283, slip op. at 4 (N.D.N.Y. May 11, 2020). Judge Kahn did not
waive the exhaustion requirement, because the motion failed on the merits. Id. at 6 n.3 (quoting United
States v. Zehner, No. 19-CR-485, 2020 WL 1892188, at *2 (S.D.N.Y. Apr. 15, 2020)) (“The Court need
not reach the question of whether Defendant’s failure to complete administrative exhaustion bars his
application [for compassionate release], because the request for release can be denied on the merits.”)).
                                                        7
 Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 8 of 11 PageID #: 318



seeks—transfer from the MDC to his assigned facility—is entirely within the BOP’s control.

See 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of law, a designation of a place

of imprisonment under this subsection is not reviewable by any court.”); see also Credidio, 2020

WL 1644010, at *1 (the court does not have the authority to transfer an inmate out of the MCC

while awaiting assignment to her designated facility); Martinez-Brooks, 2020 WL 2405350, at

*14 (avoiding the question of whether the court has the authority to transfer inmates by ordering

the BOP to develop faster processes for deciding outstanding requests for compassionate

release). On this record, there is no justification for circumventing the BOP and its authority to

determine the appropriate place for incarceration.

III.   Eighth Amendment

       Even if I were to waive the exhaustion requirement, the petition fails on the merits. To

establish that he has been subjected to cruel and unusual punishment in violation of the Eighth

Amendment, the petitioner must prove that he is at “serious risk of harm” and that the MDC has

demonstrated “deliberate indifference” to his medical needs. Farmer, 511 U.S. at 834. The

petition fails to present specific evidence supporting either factor. Although he argues generally

that COVID-19 poses a serious risk of harm to incarcerated people, the petitioner has not alleged

that he is at heightened risk beyond what he argued to Judge Kahn. Helling, 509 U.S. at 35 (the

petitioner “must show that he himself is being exposed” to unreasonable risk of future harm).

The petitioner has not presented any new medical evidence to suggest that he is more vulnerable

to contracting a deadly case of COVID-19. He does not explain why the substantial efforts that

the MDC has undertaken to mitigate the risks of COVID-19 fail to protect him. See Helling, 509

U.S. at 36 (the court must consider new policies that “minimize the risk” and could “make it

impossible for [the petitioner] to prove that he will be exposed to unreasonable risk with respect



                                                     8
 Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 9 of 11 PageID #: 319



to his future health”). Thus, the petitioner has failed to establish serious risk of harm giving rise

to an Eighth Amendment violation.

       Nor has the petitioner established that MDC officials have been deliberately indifferent to

his serious medical needs. He cites newspaper articles about conditions in the MDC, as well as a

litigant’s expert reports in a pending action in this district (ECF No. at 13-19), none of which

establish a willful or reckless disregard for the needs of inmates by prison authorities or staff.

See Estelle, 429 U.S. 97, 105-06 (“negligen[ce] in diagnosing or treating a medical condition

does not state a valid claim of medical mistreatment under the Eighth Amendment,” rather “a

prisoner must allege acts or omissions sufficiently harmful to evidence deliberate indifference to

serious medical needs”); Francis v. Fiacco, 942 F.3d 126, 150 (2d Cir. 2019) (quoting Hathaway

v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)) (“An Eighth Amendment violation typically

requires ‘a state of mind that is the equivalent of criminal recklessness.’”). Indeed, after

extensive discovery into the MDC’s COVID-19 response, Judge Kovner denied the petitioners’

motion for a preliminary injunction, holding that “petitioners have not shown a clear likelihood

that MDC officials have acted with deliberate indifference to substantial risks in responding to

COVID-19.” Chunn v. Edge, No. 20-CV-1590, 2020 WL 3055669, at *1 (E.D.N.Y. June 9,

2020); see also id. at *26 (“The sweeping measures that MDC officials have adopted . . . counsel

strongly against a finding that MDC officials are being deliberately indifferent to risks associated

with COVID-19.”); accord Helling, 509 U.S. at 36; Credidio, 2020 WL 1644010, at *2.

IV.    Requested Relief

       Because the authority to determine the placement of confinement rests solely with the

BOP, 18 U.S.C. § 3621, I cannot order the BOP to transfer the petitioner to USP Canaan. See




                                                      9
Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 10 of 11 PageID #: 320



Credidio, 2020 WL 1644010, at *1. 7 While Judge Kahn recommended this facility, there is no

evidence that the BOP has officially designated this facility for the petitioner; this Court does not

have the power to make that designation. See 18 U.S.C. § 3621(b). 8

        In the alternative, the petitioner asks to be released to temporary home confinement

pending assignment to his designated facility, citing numerous cases in which immigrant

detainees have been released on bail pending the resolution of their cases. See, e.g., Basank,

2020 WL 1953847, at *2; Valenzuela Arias v. Decker, No. 20-CV-2802, 2020 WL 1847986, at

*1 (S.D.N.Y. Apr. 10, 2020). While such relief is possible, see Boumediene v. Bush, 553 U.S.

723, 787 (2008) (“when the judicial power to issue habeas corpus properly is invoked the judicial

officer must have adequate authority to make a determination in light of the relevant law and

facts and to formulate and issue appropriate orders for relief, including, if necessary, an order

directing the prisoner's release”), it is available only “when extraordinary or exceptional

circumstances exist which make the grant of [a release] necessary to make the habeas remedy

effective.” Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001) (internal citations omitted). No such

extraordinary circumstances exist here. Judge Kahn has already found that the petitioner does

not meet any of the CDC factors required to be considered medically vulnerable to COVID-19;

nor is the Court aware of any case in which a court released a prisoner because of COVID-19

without first finding that the prisoner was at serious risk of complications or death due to

exposure to the virus. Moreover, in light of the substantial efforts taken by the MDC to reduce



7
  Although courts have intervened in decisions to transfer an inmate when doing so would endanger the
petitioner’s life, see Roba v. United States, 604 F.2d 215, 218-219 (2d Cir. 1979), the petitioner has failed
to identify such extreme circumstances that would warrant judicial intervention here.
8
  It appears that BOP has halted transfers between facilities because of COVID-19. (ECF No. 8 at 1.)
The petitioner claims that “there are reportedly exceptions” to this no-transfer policy. (Id.) The petitioner
is encouraged to request an exception through administrative channels.

                                                         10
Case 1:20-cv-02221-AMD Document 9 Filed 06/19/20 Page 11 of 11 PageID #: 321



the spread of COVID-19, as outlined in Judge Kovner’s June 9, 2020 Order, there is no basis for

concluding that releasing the petitioner into the larger community is the only way—or even the

best way—to minimize the risks of COVID-19. 9

                                            CONCLUSION

        Accordingly, the emergency petition for a writ for habeas corpus is denied in its entirety.

This case is dismissed.

SO ORDERED.


                                                           s/Ann M. Donnelly
                                                         _________________________
                                                         ANN M. DONNELLY
                                                         United States District Judge

Dated: Brooklyn, New York
       June 19, 2020




9
 As discussed above, it is also likely that the DOCCS detainer would preclude the petitioner’s release to
home confinement, if this Court was able to grant such relief.
                                                        11
